Citation Nr: 1039415	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cystitis, to include as 
secondary to service-connected herniated surgical scarring with 
recurrent surgical intervention for adhesions of small bowel and 
umbilicus.  

2.  Entitlement to service connection for inflammatory bowel 
disease, to include as secondary to service-connected herniated 
surgical scarring with recurrent surgical intervention for 
adhesions of small bowel and umbilicus.

3.  Entitlement to an increased rating for herniated surgical 
scarring with recurrent surgical intervention for adhesions of 
small bowel and umbilicus, currently rated 30 percent.  

4.  Entitlement to an increased rating for tender surgical scar 
with inflammation, currently rated 10 percent.  

5.  Entitlement to an effective date earlier than August 3, 2000, 
for the assignment of a 30 percent rating for herniated surgical 
scarring with recurrent surgical intervention for adhesions of 
small bowel and umbilicus.  

6.  Entitlement to a combined rating higher than 70 percent prior 
to August 3, 2000, and higher than 90 percent since February 27, 
2002.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2003 and August 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for cystitis and inflammatory bowel 
disease; increased the rating for herniated surgical scarring 
with recurrent surgical intervention for adhesions of small bowel 
and umbilicus from 20 percent to 30 percent, effective August 3, 
2000; granted a temporary total rating for herniated surgical 
scarring with recurrent surgical intervention for adhesions of 
small bowel and umbilicus, effective November 18, 2002, and 
assigned a 30 percent rating for herniated surgical scarring with 
recurrent surgical intervention for adhesions of small bowel and 
umbilicus, effective January 1, 2003; continued a 10 percent 
rating for tender surgical scar with inflammation; granted a 
combined 70 percent rating for the Veteran's service-connected 
disabilities, effective August 3, 2000; and granted a combined 90 
percent rating for the Veteran's service-connected disabilities, 
effective February 27, 2002.  The Board remanded these claims for 
additional development in December 2008.  The Veteran testified 
before the Board in April 2010.   

The  issues of entitlement to an increased rating for mood 
disorder with depressed features, entitlement to an increased 
rating for right pelvic cystic mass in the right adnexa, 
entitlement to an effective date earlier than February 27, 2002, 
for the grant of service connection for mood disorder with 
depressed features, and entitlement to a total disability rating 
based upon individual unemployability have been raised by the 
record, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current cystitis first manifested after her 
separation from service, is unrelated to her service or to any 
incident therein, and is not shown to be the result of or 
aggravated by the service-connected herniated surgical scarring 
with recurrent surgical intervention for adhesions of small bowel 
and umbilicus.  

2.  The Veteran's current inflammatory bowel disease first 
manifested after her separation from service, is unrelated to her 
service or to any incident therein, and is not shown to be the 
result of or aggravated by the service-connected herniated 
surgical scarring with recurrent surgical intervention for 
adhesions of small bowel and umbilicus.  

3.  The Veteran's herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus 
is manifested by no more than moderately severe adhesions of the 
peritoneum, chronic gastritis with multiple small eroded or 
ulcerated areas and symptoms, severe irritable colon syndrome, 
and moderately severe ulcerative colitis with frequent 
exacerbations.  The Veteran's hiatal hernia is manifested by no 
more than persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by substernal 
or arm or shoulder pain, and productive of considerable 
impairment of health.  

4.  The Veteran's tender surgical scar with inflammation is 
painful and tender on objective demonstration and examination.  
The scar does not measure an area of 144 square inches (929 
square centimeters) or greater.    

5.  A May 1999 rating decision granted service connection for 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus, and awarded a 20 
percent rating, effective February 10, 1980.  

6.  A September 2003 rating decision increased the rating for 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus from 20 percent to 30 
percent disabling, effective August 3, 2000.  

7.  There is no medical evidence of record dated earlier than 
August 3, 2000, which demonstrates that the Veteran would be 
entitled to a 30 percent disability rating for her service-
connected herniated surgical scarring with recurrent surgical 
intervention for adhesions of small bowel and umbilicus.

8.  The Veteran's compensable service-connected disabilities of 
post-operative hysterectomy and bilateral oophorectomies (50 
percent disabling), herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus 
(30 percent disabling), tender surgical scar with inflammation 
(10 percent disabling), and right pelvic cystic mass in the right 
adnexa (0 percent disabling) warranted a combined 70 percent 
rating, effective August 3, 2000.   

9.  The Veteran's compensable service-connected disabilities of 
post-operative hysterectomy and bilateral oophorectomies (50 
percent disabling), mood disorder with depressed features (50 
percent disabling), surgically induced menopause with vaginal 
dryness, atrophic vaginitis, and myofascial pain syndrome (30 
percent disabling), herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus 
(30 percent disabling), urinary incontinence (20 percent 
disabling), tender surgical scar with inflammation (10 percent 
disabling), and right pelvic cystic mass in the right adnexa (0 
percent disabling) warranted a combined 90 percent rating, 
effective February 27, 2002.   
CONCLUSIONS OF LAW

1.  The Veteran's current cystitis was not incurred in or 
aggravated by her active service, and is not proximately due to 
or the result of the service-connected herniated surgical 
scarring with recurrent surgical intervention for adhesions of 
small bowel and umbilicus.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).  

2.  The Veteran's current inflammatory bowel disease was not 
incurred in or aggravated by her active service, and is not 
proximately due to or the result of the service-connected 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).  

3.  The criteria for a rating in excess of 30 percent for 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7301, 7307, 7319, 7323, 7325, 7327, 7331, 7346 (2009).  

4.  The criteria for a rating in excess of 10 percent for a 
tender surgical scar with inflammation have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7804 (as in effect both prior to and as of Aug. 30, 
2002).  

5.  The criteria for an effective date earlier than August 3, 
2000, for the assignment of a 30 percent rating for herniated 
surgical scarring with recurrent surgical intervention for 
adhesions of small bowel and umbilicus have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).  

6.  The criteria for a combined rating higher than 70 percent 
prior to August 3, 2000, for the Veteran's service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.25 (2009).  

7.  The criteria for a combined rating higher than 90 percent 
since February 27, 2002, for the Veteran's service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.25 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
The Veteran's cystitis and inflammatory bowel disease, however, 
are not conditions subject to presumptive service connection. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).    

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
caused by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

Cystitis 

The Veteran contends that she is entitled to service connection 
on a secondary basis for her cystitis because the disability is 
due to or aggravated by her service-connected herniated surgical 
scarring with recurrent surgical intervention for adhesions of 
small bowel and umbilicus.

Service medical records are negative for any complaints or 
treatment for cystitis or any bladder infections.  On separation 
examination in December 1978, the Veteran made no complaints 
regarding her bladder, and her genitourinary system was found to 
be within normal limits.  Since there were no recorded complaints 
of cystitis during approximately four years of service and the 
Veteran's genitourinary system was found to have no abnormalities 
on examination at separation, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b) (2009).    

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for cystitis.  38 C.F.R. 
§ 3.303(b) (2009).  

The first post-service evidence of symptoms related to cystitis 
is a July 1988 private medical report where the Veteran 
complained of bladder irritability symptoms after suffering 
injuries in a work-related accident three months previously.  She 
reported experiencing urinary incontinence, increased daytime 
urinary frequency, nocturia, burning sensations with urination, 
and urgency to void.  She stated that she voided eight to ten 
times during the day and two to three times during the night.  

An August 1988 cystoscopy revealed slight shift of cystometry 
curve to the right side, decreased bladder contractile ability 
with evidence of spasticity, decreased external urethral 
sphincter pressure with evidence of spasticity, and increased 
residual urine.  An August 1988 voiding cystourethrogram 
indicated normal voiding study with posterior urethral angle of 
110 degrees and urethral angulation of 20 degrees.  There was 
complete bladder emptying following micturition and no evidence 
of cystocele.  In October 1988, the Veteran underwent another 
cystoscopy that showed grade I to grade II trabeculation and 
moderate trigonitis, pseudomembranous type.  

Post-service VA and private medical records dated from November 
1995 to August 2008 show that the Veteran received intermittent 
treatment for her cystitis.  The records show that she suffered 
from urinary tract infections, dysuria, nocturia, irritable 
bladder syndrome, urinary frequency, and stress incontinence.  At 
no time did any treating provider relate the Veteran's cystitis 
to her period of service or find that the cystitis was due to or 
aggravated by her service-connected herniated surgical scarring 
with recurrent surgical intervention for adhesions of small bowel 
and umbilicus.

The Veteran submitted a June 2004 lay statement from her husband 
in support of her claim.  He stated that he had been married to 
the Veteran for 14 years.  He reported that the Veteran had 
suffered from chronic urinary tract infections and bladder 
infections through the years and that VA had been testing and 
treating her for irritable bladder syndrome for over 10 years.  
He stated that the Veteran's urine sometimes smelled bad and was 
accompanied with a burning sensation.  He also maintained that 
she often experienced non-specific low back pains with and 
without other urinary and renal symptoms.  The Veteran's husband 
additionally reported an incident where the Veteran became 
completely unable to urinate and was in debilitating pain.  She 
was treated for her problem, and it was suspected that she had 
kidney dysfunction.  

On VA examination in June 2008, the Veteran complained that she 
felt like she always had a urinary tract infection.  The examiner 
noted that the Veteran's claims file showed multiple evaluations 
for urinary tract infections but that she had not been found to 
have any problems with cystitis.  The Veteran reported urinary 
frequency and incontinence.  She stated that she used one to two 
absorbent pads per day.  She also maintained that she had 
problems with urinary urgency, incomplete voiding, and 
intermittent dysuria.  She denied any hematuria.  A laboratory 
analysis of the Veteran's urine was negative.  The examiner 
diagnosed the Veteran with urinary incontinence, incomplete 
voiding, and urge incontinence with insufficient evidence to 
diagnose a chronic condition.  The examiner did not find evidence 
of any active inflammation of the Veteran's bladder, such as 
cystitis. 

The Veteran and her husband testified before the Board at a 
hearing in April 2010.  Testimony revealed that the Veteran 
started having a lot of bladder infections while she was in 
service.  She testified that after service, she often went to the 
doctor thinking that she had a bladder infection but would 
instead have a normal urinalysis that did not require 
antibiotics.  She reported that she conducted some research and 
discovered that most women that have pelvic inflammatory disease 
or endometriosis also have interstitial cystitis or interstitial 
bladder syndrome.  She stated that interstitial cystitis and 
interstitial bladder syndrome caused burning in urination and in 
the urethra, but that they did not necessarily cause any 
infections.  The Veteran also testified that she had to wear 
absorbent pads and that she took a bladder pill to help with her 
urinary urgency.  She reported that she had been diagnosed with 
both urgency incontinence and stress incontinence.  She stated 
that she had been prescribed with a urinary device to wear in her 
vagina to help strengthen her muscles but that her muscle walls 
were too thin for her to wear it.  The Veteran's husband 
testified that when the Veteran was leaking urine, it would cause 
irritation and rashes.  He reported that the Veteran's cystitis 
had been ongoing for twenty years.      

The Veteran has also submitted medical treatises regarding 
interstitial cystitis and how it is often found in patients with 
chronic pelvic pain.  The documentation further shows the 
difference between interstitial cystitis and bladder 
endometriosis.  

The Board notes that in the June 2008 VA examination, the 
examiner found that the Veteran's urinary incontinence, 
frequency, and other urinary complaints were the result of her 
service-connected herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus.  
In an August 2008 rating decision, the RO accordingly granted 
service connection and assigned a 20 percent rating for urinary 
incontinence (previously rated as urinary tract impairment), 
effective February 27, 2002.  

Regarding the Veteran's cystitis, the June 2008 VA examiner did 
not find evidence of any active bladder inflammation, or 
cystitis.  The Board acknowledges that the VA examiner did not 
offer an opinion as to whether cystitis was due to her period of 
service or whether it was due to or aggravated by her 
service-connected herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus.  
However, although further development would be useful in 
adjudicating the claim, the Veteran and her husband have 
explicitly stated that they do not desire that the claim be 
further remanded.  The Board reminds the Veteran that the duty to 
assist is not a one-way street.  If a Veteran wishes help, she 
cannot passively wait for it in those circumstances where she may 
or should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As a 
result, the Board must come to a determination solely on the 
basis of the limited reliable information included in the record.  
38 C.F.R. § 3.655 (2009).  The Board finds that the evidence is 
insufficient to show that any cystitis is due to her period of 
active service or that it is due to or aggravated by her service-
connected herniated surgical scarring with recurrent surgical 
intervention for adhesions of small bowel and umbilicus.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the evidence is against a finding of a nexus 
between cystitis and military service.  The evidence is also 
against a finding that cystitis is a result of the Veteran's 
service-connected herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus.  
In addition, cystitis is not a disease subject to presumptive 
service connection, so presumptive service connection for 
cystitis is not warranted.  

The Veteran and her husband contend that her current cystitis is 
related to her active service.  However, as laypersons, they are 
not competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran and her husband are competent to 
give evidence about what they experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Therefore, the Veteran and her husband can 
testify to that which they are competent to observe, such as foul 
urine odor, but they are not competent to provide a medical 
diagnosis for any cystitis or to relate any cystitis medically to 
her service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first post-service evidence of any 
cystitis is in July 1988, approximately nine years after her 
separation from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, 
the competent evidence of record does not show that any current 
cystitis was incurred in or aggravated by service.

The Board finds that the preponderance of the medical evidence 
weighs against a finding that the Veteran's cystitis developed in 
service.  Therefore, the Board concludes that the current 
cystitis was not incurred in or aggravated by service.  In 
addition, the Board finds that the preponderance of the evidence 
is against a finding that the Veteran's cystitis is proximately 
due to, the result of, or aggravated by her service-connected 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus.  As the preponderance 
of the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Inflammatory Bowel Disease 

The Veteran contends that she is entitled to service connection 
on a secondary basis for inflammatory bowel disease because the 
disability is due to or aggravated by her service-connected 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus.

On VA examination in June 2008, the Veteran complained of getting 
cramping when eating certain foods such as yogurt and meat.  She 
reported having lost 20 pounds in January 2008.  She stated that 
she suffered from painful bowel movements with constipation 
alternating with diarrhea.  She denied any hemorrhoids but did 
complain of about three annual episodes of bright red blood from 
the rectum.  Upon reviewing the Veteran's file, the examiner 
noted that the Veteran had a remote history of inflammatory bowel 
disease at the time of her incidental appendectomy.  She was also 
noted to have problems with minimal rectal bleeding 
intermittently, presumably from hemorrhoids.  The examiner found 
that in December 2003, the Veteran was reevaluated for 
abdominal/pelvic pain and repeat surgery.  At that time, she 
described symptoms of constipation and new onset of bright red 
blood from the rectum.  She was assessed to have symptomatology 
consistent with constipation and gastrointestinal symptoms.  The 
Veteran was referred to gastroenterology in August 2004 for an 
episode of bright red blood from the rectum and found to have 
diverticulosis in the sigmoid colon in December 2004.  
Examination revealed an obese, soft, nondistended, and nontender 
abdomen.  There were no organomegaly or masses appreciated.  
There was also no evidence of hemorrhoids.  

The examiner diagnosed the Veteran with intermittent diarrhea 
alternating with constipation.  There was insufficient evidence 
to diagnose a chronic condition, and the examiner found that the 
condition was suggestive of irritable bowels.  There was no 
evidence of diverticulitis, as there were few diverticula found 
on colonoscopy.  The examiner opined that it was less likely as 
not that the Veteran's gastrointestinal symptoms were the result 
of her service-connected pelvic conditions because she had not 
had a formal diagnosis of irritable bowel disease, nor was there 
any evidence of diverticulitis or inflammatory bowel disease.  
The examiner further opined that it was less likely as not that 
the Veteran's diverticulosis/diverticulitis was due to her 
service-connected pelvic disorders.  The examiner explained that 
the Veteran had only one remote mention of inflammatory bowel 
disease at the time of her appendectomy and that multiple 
subsequent imaging tests, including colonoscopy and CT scan, did 
not reveal any diverticulitis or inflammatory bowel disease.  The 
examiner also stated that although the Veteran had evidence of 
diverticulosis on colonoscopy, her pelvic issues would not be an 
etiology for diverticulosis.  

The Board acknowledges that the June 2008 VA examiner did not 
offer an opinion as to whether any inflammatory bowel disease was 
aggravated by her service-connected herniated surgical scarring 
with recurrent surgical intervention for adhesions of small bowel 
and umbilicus, as is required for a secondary service connection 
claim.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, 
although further development would be useful in adjudicating the 
claim, the Veteran and her husband have explicitly stated that 
they do not desire that the claim be further remanded.  The Board 
reminds the Veteran that the duty to assist is not a one-way 
street.  If a Veteran wishes help, she cannot passively wait for 
it in those circumstances where she may or should have 
information that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  As a result, the Board must 
come to a determination solely on the basis of the limited 
reliable information included in the record.  38 C.F.R. § 3.655 
(2009).  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the June 2008 medical opinion 
finding that the Veteran's inflammatory bowel disease was not due 
to her service-connected herniated surgical scarring with 
recurrent surgical intervention for adhesions of small bowel and 
umbilicus is probative and persuasive based on the examiner's 
thorough and detailed examination of the Veteran and the adequate 
rationale provided for the opinion.  In addition, there are no 
contrary competent medical opinions of record.  The Board finds 
that the evidence is insufficient to show that the Veteran's 
inflammatory bowel disease is aggravated by her service-connected 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus.  Accordingly, the 
Board finds that service connection for the Veteran's 
inflammatory bowel disease, as secondary to her service-connected 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus, is not warranted 
because the competent evidence does not show that any 
inflammatory bowel disease is due to or aggravated by the 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for inflammatory 
bowel disease.

Service medical records are negative for any complaints or 
treatment for inflammatory bowel disease.  On separation 
examination in December 1978, the Veteran made no complaints 
regarding her bowels, and her gastrointestinal system was found 
to be within normal limits.  Since there were no recorded 
complaints of inflammatory bowel disease during approximately 
four years of service and the Veteran's gastrointestinal system 
was found to have no abnormalities on examination at separation, 
the Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2009).    

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for inflammatory bowel 
disease.  38 C.F.R. § 3.303(b) (2009).  

The first post-service evidence of inflammatory bowel disease is 
an August 2000 VA medical report where the Veteran reported 
having a history of irritable bowel syndrome.  

Post-service VA and private medical records dated from March 2001 
to October 2007 show that the Veteran received intermittent 
treatment for inflammatory bowel disease.  She suffered from 
irritable bowel syndrome, constipation with lower abdominal 
cramps and bloating, minimal rectal bleeding presumed from 
hemorrhoids, diarrhea, hematochezia, melena, and bowel gas 
distention.  At no time did any treating provider relate the 
Veteran's inflammatory bowel disease to her period of active 
service.    

The Veteran submitted a June 2004 lay statement from her husband 
in support of her claim.  He stated that he had been married to 
the Veteran for 14 years.  He reported that the Veteran routinely 
suffered from nausea, constipation, diarrhea, abdominal pain, and 
tenderness.  He stated that when she passed gas, the smell was 
particularly foul.  He also maintained that the Veteran 
experienced bloody stools with cramps and difficulty in 
defecation.  He stated that the Veteran had been tested for 
Crohn's disease and irritable bowel disease for over ten years.  
He reported that she was unable to eat, digest, or defecate 
normally.  He asserted that the Veteran processed meat very 
poorly and that she would become full from eating only a small 
amount of food.    

On VA examination in June 2008, the Veteran complained of getting 
cramping when eating certain foods such as yogurt and meat.  She 
reported having lost 20 pounds in January 2008.  She stated that 
she suffered from painful bowel movements with constipation 
alternating with diarrhea.  She denied any hemorrhoids but did 
complain of about three annual episodes of bright red blood from 
the rectum.  Upon reviewing the Veteran's file, the examiner 
noted that the Veteran had a remote history of inflammatory bowel 
disease at the time of her incidental appendectomy.  She was also 
noted to have problems with minimal rectal bleeding 
intermittently, presumably from hemorrhoids.  The examiner found 
that in December 2003, the Veteran was reevaluated for 
abdominal/pelvic pain and repeat surgery.  At that time, she 
described symptoms of constipation and new onset of bright red 
blood from the rectum.  She was assessed to have symptomatology 
consistent with constipation and gastrointestinal symptoms.  The 
Veteran was referred to gastroenterology in August 2004 for an 
episode of bright red blood from the rectum and found to have 
diverticulosis in the sigmoid colon in December 2004.  
Examination revealed an obese, soft, nondistended, and nontender 
abdomen.  There were no organomegaly or masses appreciated.  
There was also no evidence of hemorrhoids.  

The examiner diagnosed the Veteran with intermittent diarrhea 
alternating with constipation.  There was insufficient evidence 
to diagnose a chronic condition, and it was suggestive of 
irritable bowel.  There was no evidence of diverticulitis, as 
there were few diverticula found on colonoscopy.  The examiner 
opined that it was less likely as not that the Veteran's 
gastrointestinal symptoms were the result of her service-
connected pelvic conditions because she had not had a formal 
diagnosis of irritable bowel disease, nor was there any evidence 
of diverticulitis or inflammatory bowel disease.  The examiner 
further opined that it was less likely as not that the Veteran's 
diverticulosis/diverticulitis was due to her service-connected 
pelvic disorders.  The examiner explained that the Veteran had 
only one remote mention of inflammatory bowel disease at the time 
of her appendectomy and that multiple subsequent imaging tests, 
including colonoscopy and CT scan, did not reveal any 
diverticulitis or inflammatory bowel disease.  The examiner also 
stated that although the Veteran had evidence of diverticulosis 
on colonoscopy, her pelvic issues would not be an etiology for 
diverticulosis.  

The Veteran and her husband testified before the Board at a 
hearing in April 2010.  Testimony revealed that the Veteran had 
severe pains on the sides when she attempted to have a bowel 
movement.  She testified that she would alternate between 
suffering from diarrhea and constipation.  She reported that she 
had found blood in her stools.  The Veteran's husband testified 
that a physician had told them that the Veteran's condition was 
severe enough that it had literally taken away from her ability 
to eat, digest, and defecate normally.  He reported that she had 
been diagnosed with diverticulitis and inflammatory bowel disease 
but that her medical records had reflected the disease under 
different headings such as Crohn's disease, enteritis, and 
ulcerative colitis.  He stated that a physician had explained to 
him that Crohn's disease usually affected the large bowel but 
that diverticulitis and inflammatory bowel disease were the same 
disease.  He asserted that inflammatory bowel disease could lay 
dormant for many years and that although the symptoms would 
subside, there was no cure for the disease itself.  He further 
maintained that the Veteran's pelvic inflammatory disease and 
endometriosis affected and aggravated the Veteran's inflammatory 
bowel disease.

The Veteran has also submitted medical treatises regarding the 
symptoms of inflammatory bowel disease.

The Board acknowledges that the June 2008 VA examiner did not 
offer an opinion as to whether the Veteran's inflammatory bowel 
disease was directly related to her period of service.  However, 
although further development would be useful in adjudicating the 
claim, the Veteran and her husband have explicitly stated that 
they do not desire that the claim be further remanded.  The Board 
reminds the Veteran that the duty to assist is not a one-way 
street.  If a Veteran wishes help, she cannot passively wait for 
it in those circumstances where she may or should have 
information that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  As a result, the Board must 
come to a determination solely on the basis of the limited 
reliable information included in the record.  38 C.F.R. § 3.655 
(2009).  The Board finds that the evidence is insufficient to 
show that the Veteran's inflammatory bowel disease is directly 
related to her period of service.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the evidence is against a finding of a nexus 
between inflammatory bowel disease and military service.  The 
evidence is also against a finding that the inflammatory bowel 
disease is a result of the Veteran's service-connected herniated 
surgical scarring with recurrent surgical intervention for 
adhesions of small bowel and umbilicus.  In addition, 
inflammatory bowel disease is not a disease subject to 
presumptive service connection, so presumptive service connection 
for inflammatory bowel disease is not warranted.  

The Veteran and her husband contend that her current inflammatory 
bowel disease is related to her active service.  However, as 
laypersons, they are not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran and her 
husband are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, 
the Veteran and her husband can testify to that which they are 
competent to observe, such as bloody stools, but they are not 
competent to provide a medical diagnosis for any inflammatory 
bowel disease or to relate any inflammatory bowel disease 
medically to her service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first post-service evidence of 
inflammatory bowel disease is in August 2000, approximately 21 
years after her separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, 
the competent evidence of record does not show that any current 
inflammatory bowel disease was incurred in or aggravated by 
service.
  
The Board finds that the preponderance of the medical evidence 
weighs against a finding that the Veteran's inflammatory bowel 
disease developed in service.  Therefore, the Board concludes 
that the current inflammatory bowel disease was not incurred in 
or aggravated by service.  In addition, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's inflammatory bowel disease is proximately due to, the 
result of, or aggravated by her service-connected herniated 
surgical scarring with recurrent surgical intervention for 
adhesions of small bowel and umbilicus.  As the preponderance of 
the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities which 
is based, as far as practically can be determined, on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Herniated Surgical Scarring with Recurrent Surgical Intervention 
for Adhesions of Small Bowel and Umbilicus 

The Veteran is currently in receipt of a 30 percent rating for 
her herniated surgical scarring with recurrent surgical 
intervention for adhesions of small bowel and umbilicus under 
Diagnostic Code 7301, which pertains to adhesions of the 
peritoneum.  She contends that her disability should also be 
rated under Diagnostic Codes 7307 (hypertrophic gastritis), 7319 
(irritable colon syndrome), 7323 (ulcerative colitis), 7325 
(chronic enteritis), 7327 (diverticulitis), 7331 (active or 
inactive tuberculous peritonitis), 7346 (hiatal hernia), 7611 
(disease or injury of the vagina), 7614 (disease, injury, or 
adhesions of the fallopian tube, including pelvic inflammatory 
disease), and 7615 (disease, injury, or adhesions of the ovary).  

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
digestive disabilities, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate ratings without violating the 
fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 
4.113 (2009). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.  
Although the Veteran argues that she should be given separate 
ratings for her herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus 
under Diagnostic Codes 7301, 7307, 7319, 7323, 7325, 7327, 7331, 
and 7346, that is strictly prohibited by VA regulations.  The 
Board will therefore proceed to evaluate the Veteran's disability 
under all of the applicable digestive system diagnostic codes, 
but will assigned assign only a single rating pursuant to VA 
regulations.  

The Veteran further alleges that her herniated surgical scarring 
with recurrent surgical intervention for adhesions of small bowel 
and umbilicus should be rated under the gynecological diagnostic 
codes of 7611 (disease or injury of the vagina), 7614 (disease, 
injury, or adhesions of the fallopian tube, including pelvic 
inflammatory disease), and 7615 (disease, injury, or adhesions of 
the ovary).  However, the Board notes that the Veteran is already 
in receipt of a 30 percent rating for surgically induced 
menopause with vaginal dryness, atrophic vaginitis, and 
myofascial pain syndrome and a 50 percent rating for post-
operative hysterectomy and bilateral oophorectomies with history 
of endometriosis, secondary dysmenorrhea, lysis of adhesions, 
pelvic inflammatory disease, and incidental appendectomy.  Since 
the Veteran is already being compensated for her gynecological 
symptoms, to separately assign a rating for her herniated 
surgical scarring with recurrent surgical intervention for 
adhesions of small bowel and umbilicus under the gynecological 
diagnostic codes of 38 C.F.R. § 4.116 (2009) would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (2009).  Therefore, 
the Board will not rate the Veteran's herniated surgical scarring 
with recurrent surgical intervention for adhesions of small bowel 
and umbilicus under Diagnostic Code 7611, 7614, or 7615 because 
the symptoms covered by those diagnostic codes are already rated 
in the Veteran's other disability ratings.  

The Board also notes that the Veteran's claim for service 
connection for inflammatory bowel disease has been denied in this 
decision.  However, the Board recognizes that the Veteran's 
symptoms of the bowels could either be manifestations of her non-
service-connected inflammatory bowel disease or manifestations of 
her service-connected herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus.  
When it is not possible to medically separate the effects of one 
condition from another, VA regulations require that reasonable 
doubt be resolved in the Veteran's favor.  38 C.F.R. § 3.102 
(2009); Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the 
Board will consider the Veteran's bowel symptoms when evaluating 
her claim for increased rating for herniated surgical scarring 
with recurrent surgical intervention for adhesions of small bowel 
and umbilicus. 

Post-service VA and private medical records dated from August 
2000 to October 2007 show that the Veteran received intermittent 
treatment for her herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus.  
The Veteran suffered from irritable bowel syndrome, constipation 
with lower abdominal cramps and bloating, minimal rectal bleeding 
presumed from hemorrhoids, diarrhea, hematochezia, melena, mild 
nausea, and bowel gas distention.  She also experienced bilateral 
lower quadrant pain, paraumbilical pain, supraumbilical pain, 
infraumbilical pain, pelvic myofascial pain, abdominal adhesions, 
gastroesophageal reflux disease, hiatal hernia, and possible 
gastritis/duodenitis.  The Veteran's internal abdominal pain was 
found to typically occur for two to three days before resolving 
for about a week and then returning.  She underwent periodic 
trigger point injections for her abdominal and pelvic pain.    

On VA examination in June 2008, the Veteran complained of getting 
cramping when eating certain foods such as yogurt and meat.  She 
reported having lost 20 pounds in January 2008.  She stated that 
she suffered from painful bowel movements with constipation 
alternating with diarrhea.  She denied any hemorrhoids but did 
complain of about three annual episodes of bright red blood from 
the rectum.  The Veteran additionally complained that she still 
experienced burning pain across her epigastric, umbilical, and 
pelvic areas.  The examiner noted that the Veteran began having 
trigger point injections in March 2004 that brought good pain 
relief.  The Veteran was observed to have undergone trigger point 
injections every three to four weeks before spreading out the 
injections to every three months.  The examiner noted that the 
Veteran had functioned well for approximately a year without any 
problems but began suffering from pelvic pain again when she fell 
on the ice in 2006.  Examination revealed an obese, soft, 
nondistended, and nontender abdomen.  There were no organomegaly 
or masses appreciated.  There was also no evidence of hemorrhoids 
or adenexal masses or fullness.  The Veteran did have some mild 
adnexal tenderness and suprapubic pain with bimanual examination.    

The examiner diagnosed the Veteran with intermittent diarrhea 
alternating with constipation.  There was insufficient evidence 
to diagnose a chronic condition, and the examiner found the 
condition to be suggestive of irritable bowels.  There was no 
evidence of diverticulitis, as there were few diverticula found 
on colonoscopy.  There was also no evidence of recurrent 
endometriosis or pelvic inflammatory disease.  The examiner also 
diagnosed the Veteran with myofascial pelvic pain from multiple 
surgeries, status post history of peritonitis with no recurrence 
or residual sequelae, chronic internal pelvic pain with 
insufficient evidence to diagnose a chronic condition, status 
post history of ventral hernia with no current evidence of 
recurrence, and no residuals from incidental appendectomy during 
pelvic surgeries.

Diagnostic Code 7331 pertains to tuberculous peritonitis that is 
active or inactive.  A 100 percent rating is assigned for active 
peritonitis.  38 C.F.R. § 4.114, Diagnostic Code 7331 (2009).  
Inactive peritonitis is rated under the diagnostic codes for 
infectious diseases, immune disorders, and nutritional 
deficiencies.  38 C.F.R. §§ 4.88b, 4.89 (2009).  The evidence 
does not show that the Veteran has active peritonitis.  In fact, 
at the June 2008 VA examination, the Veteran was found to have 
status post history of peritonitis with no recurrence or residual 
sequelae.  The evidence also does not indicate that the Veteran's 
inactive peritonitis was due to an infectious disease, immune 
disorder, or nutritional deficiency, and therefore the diagnostic 
codes under 38 C.F.R. §§ 4.88b, 4.89 are not applicable.  
Therefore, an increased rating is not warranted under Diagnostic 
Code 7331 for the Veteran's disability.  

Chronic enteritis is rated as irritable colon syndrome.  
38 C.F.R. § 4.114, Diagnostic Code 7325 (2009).  Diverticulitis 
is rated as irritable colon syndrome, peritoneal adhesions, or 
ulcerative colitis, depending on the predominant disability 
picture.  38 C.F.R. § 4.114, Diagnostic Code 7327 (2009).

The criteria for rating irritable colon syndrome provide a 
maximum 30 percent rating for severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation, and more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2009).  The Veteran is already in receipt 
of a 30 percent rating for her herniated surgical scarring with 
recurrent surgical intervention for adhesions of small bowel and 
umbilicus.  Because the Veteran is already in receipt of the 
maximum rating under the code, she is not entitled to an 
increased rating under Diagnostic Code 7319.  

The criteria for rating adhesions of the peritoneum provide a 30 
percent rating for moderately severe adhesions of peritoneum, 
partial obstruction manifested by delayed motility of barium meal 
and less frequent and less prolonged episodes of pain.  A maximum 
50 percent rating is assigned for severe adhesions of peritoneum, 
definite partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2009).  Ratings for adhesions will be 
considered when there is history of operative or other traumatic 
or infectious (intraabdominal) process, and at least two of the 
following:  disturbance of motility, actual partial obstruction, 
reflex disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301, Note (2009).

The medical evidence does not show severe adhesions of the 
peritoneum.  No definite partial obstructions were shown on x-
ray.  Although the June 2008 VA examiner noted that the Veteran 
had undergone an incidental appendectomy during pelvic surgeries, 
she had not suffered from a ruptured appendix.  There is also no 
evidence of perforated ulcer or operation with drainage.  The 
Veteran's peritonitis was not severe, as no recurrence or 
residual sequelae of peritonitis were found on VA examination in 
June 2008.  Additionally, the evidence does not show frequent or 
prolonged episodes of severe colic distension, nausea, or 
vomiting.  In fact, the Veteran was only found to suffer from 
periodic mild nausea and bowel gas distention.  Her internal 
abdominal pain occurred for three to four days before resolving 
for about a week and then returning.  The Veteran underwent 
periodic trigger point injections that provided good abdominal 
and pelvic pain relief that helped her to function pretty well 
without any problems before she suffered an injury when she fell 
on the ice.  Therefore, the Board finds that an increased 50 
percent rating is not warranted under Diagnostic Code 7301.     

The criteria for rating ulcerative colitis provide a 30 percent 
rating for moderately severe ulcerative colitis with frequent 
exacerbations.  A 60 percent rating is assigned for severe 
ulcerative colitis with numerous attacks a year and malnutrition, 
with health only fair during remissions.  A 100 percent rating is 
assigned for pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with some serious 
complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2009).

The Board finds that the Veteran's disability is moderately 
severe with frequent exacerbations but that it does not rise to 
the level of being severe with numerous attacks a year and 
malnutrition.  The June 2008 VA examiner diagnosed the Veteran 
with intermittent diarrhea alternating with constipation and 
found insufficient evidence to diagnose a chronic condition.  The 
examiner instead found that the Veteran's condition was 
suggestive of irritable bowels.  The evidence shows that the 
Veteran had about three annual episodes of bright red blood from 
the rectum and in her stools.  While there is some evidence of 
malnutrition in the form of weight loss, the overall evidence 
does not indicate that the Veteran's disability was severe with 
numerous attacks a year and her health being only fair during 
remissions.  Rather, the evidence tends to show that the Veteran 
suffered periodic exacerbations of her disability.  Thus, the 
Board finds that an increased rating under Diagnostic Code 7323 
is not warranted.  

Under the criteria for rating hypertrophic gastritis, a 30 
percent rating is assigned for chronic gastritis with multiple 
small eroded or ulcerated areas and symptoms.  A maximum 60 
percent rating is warranted for chronic gastritis identified by a 
gastroscope with severe hemorrhages or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2009).  In this 
case, the medical evidence merely shows that the Veteran 
experienced periodic gastroesophageal reflux disease and possible 
gastritis/duodenitis.  She suffered from intermittent abdominal 
pain and bloating, mild nausea, and bowel gas distention.  There 
is no evidence that the Veteran's disability was productive of 
severe hemorrhages or large ulcerated or eroded areas.  
Therefore, an increased 60 percent rating under Diagnostic Code 
7307 is not warranted.  

The criteria for rating hiatal hernias provide a 30 percent 
rating for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2009).  The Board finds that the symptom combinations of 
the Veteran's disability were not productive of severe health 
impairment.  The Veteran received intermittent treatment for 
hiatal hernia, and the June 2008 VA examiner diagnosed status 
post history of ventral hernia with no current evidence of 
recurrence.  Although the Veteran did suffer from abdominal and 
pelvic pain, and weight loss, the evidence does not show that she 
experienced any vomiting, hematemesis, or melena with moderate 
anemia as required by the criteria for a higher rating.  The 
criteria under Diagnostic Code 7346 are conjunctive, not 
disjunctive; thus all criteria must be met.  Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive means that 
all conditions listed in the provision must be met).  The 
Veteran's disability did not manifest itself in symptoms of 
vomiting or hematemesis, and although she experienced periodic 
melena, the melena was not accompanied with moderate anemia.  
Therefore, the Veteran is not entitled to an increased rating 
under Diagnostic Code 7346 for her disability.

The criteria for rating multiple digestive disorders provide for 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114 
(2009).  However, the Board finds that no such elevation is 
warranted here because the Veteran's disability picture is 
adequately compensated by the 30 percent rating assigned.  The 
Board finds that the evidence does not show severity that would 
warrant elevation to the next higher rating because her overall 
condition does not more nearly approximate a higher rating, even 
when manifestations of multiple disabilities are considered.

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's herniated surgical scarring with 
recurrent surgical intervention for adhesions of small bowel and 
umbilicus does not warrant a rating in excess of 30 percent under 
Diagnostic Codes 7301, 7307, 7319, 7323, 7325, 7327, 7331, and 
7346 for all periods under consideration.  As the preponderance 
of the evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Tender Surgical Scar with Inflammation 

During the pendency of this appeal, the criteria used to evaluate 
disabilities involving the skin were amended, effective August 
30, 2002.  67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  When a 
law or regulation changes during the pendency of a Veteran's 
appeal, the version most favorable to the Veteran applies, absent 
intent in the regulation to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board will proceed with consideration 
of this appeal, applying the version of the criteria which is 
more favorable to the Veteran, subject to the effective date 
limitations, such that previous criteria can be used during the 
entire rating period while amended criteria can only be used from 
their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Board notes that the criteria for rating skin disabilities 
were revised again, effective October 23, 2008.  Those amendments 
only apply to applications for benefits received on or after 
October 23, 2008, or where the Veteran specifically requests 
review under those regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 
2008).  While the Veteran can request a review under the new 
criteria, the Veteran in this case has not requested such a 
review.  Therefore, the amended skin regulations effective 
October 23, 2008, are not for application in this case.

The Veteran is in receipt of a 10 percent rating for her tender 
surgical scar with inflammation.  She has been rated for her 
disability under Diagnostic Code 7804, which pertains to 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).  It appears that Diagnostic 
Code 7802, which pertains to superficial scars other than head, 
face, or neck, that do not cause limited motion, also may apply.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Since the Veteran does not contend that her scar is deep, 
unstable, or limits function of the affected part, and the 
clinical evidence does not show such findings, the Board finds 
that Diagnostic Codes 7800, 7801, 7803, and 7805, which pertain 
to scars of the head, face, or neck, deep scars, unstable scars, 
and scars that limit function of the affected part, are not 
applicable in this case.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7803, 7805 (2008).

A July 2003 VA medical record shows that the Veteran had surgery 
in November 2002 for lysis of adhesions.  Examination revealed a 
well-healed midline scar that was still a little pink.  There was 
no evidence of persistent wound, and the scar was non-tender and 
non-disabling.  There were normoactive bowel sounds, and there 
was no evidence of hepatosplenomegaly.  

On VA examination in June 2008, the Veteran complained that it 
was painful for her to wear pants that zipped up in the front due 
to irritation secondary to her scarring.  She reported having 
significant scar tissue and regular tenderness and discomfort 
around her scar.  She stated that she had undergone six 
laparoscopies for scar removal, adhesion, and pain management.  
The examiner noted the Veteran's November 2002 lysis of adhesions 
and scar revision where a pre-operative diagnosis included 
incisional irritation.  Examination of the Veteran's abdomen 
revealed an 8 inch horizontal suprapubic superficial scar that 
was smooth and slightly hypopigmented with no keloid, 
ulcerations, or inflammation.  There was slight elevation but no 
significant underlying tissue loss or pain on palpation.  The 
scar measured 8 inches by 0.5 centimeters.  The Veteran also had 
a vertical scar that measured 7 inches by 0.5 centimeters at the 
widest width and went up from the horizontal scar to about 2 
inches above her umbilicus.  The vertical scar was hypopigmented, 
smooth, and there was slight tenderness to palpation.  There was 
slight alteration in the skin contour, but there was no 
elevation, adherence, inflammation, edema, or discrete lesions.  
The Veteran also had four 1 centimeter by 0.5 centimeter 
outpouchings/scars on her abdomen, presumably from previous 
laparoscopic examinations, that were well-healed.  These scars 
showed no evidence of tenderness, ulceration, keloid, or 
inflammation.  There was also no evidence of recurrence of 
hernia.  The examiner diagnosed the Veteran with multiple 
abdominal/pelvic scars affecting less than 3 percent of the total 
body area and 0 percent of the exposed body area with residual 
hypersensitivity of scars.    

Prior to August 30, 2002, Diagnostic Code 7802 pertained to 
second degree burn scars, which is inapplicable in this case.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).  The amended 
version of Diagnostic Code 7802 provides for a 10 percent rating 
for a superficial scar, other than of the head, face, or neck, 
that measures an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  The June 2008 VA examination revealed that the Veteran's 
surgical scars measured only 0.5 centimeters at their widest and 
8 inches, or 20.32 centimeters, at their longest.  The scars 
affected less than 3 percent of the total body area and 0 percent 
of the exposed body area.  There was no adherence to underlying 
tissue or underlying soft tissue damage.  Accordingly, the Board 
finds that the Veteran is not entitled to a separate 10 percent 
rating for her tender surgical scar under Diagnostic Code 7802 
because the area of the scar is less than 144 square inches.  
  
Prior to August 30, 2002, Diagnostic Code 7804 provided for a 10 
percent rating for a superficial scar that was tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  The rating authorized by the revised version of 
Diagnostic Code 7804 is 10 percent for a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  The 
Veteran is already in receipt of a maximum 10 percent rating 
under Diagnostic Code 7804.  Therefore, an increased rating under 
Diagnostic Code 7804 is not warranted.    

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's tender surgical scar with 
inflammation does not warrant a rating in excess of 10 percent 
under Diagnostic Codes 7802 or 7804 for all periods under 
consideration.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Extra-schedular Rating 

The Board finds no evidence that the Veteran's service-connected 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus or tender surgical 
scar with inflammation presents such unusual or exceptional 
disability pictures at any time so as to require consideration of 
extra-schedular ratings.  38 C.F.R. § 3.321(b)(1) (2009).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected herniated surgical scarring with 
recurrent surgical intervention for adhesions of small bowel and 
umbilicus and tender surgical scar with inflammation do not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  The Board finds that the evidence does not show frequent 
hospitalization due to the herniated surgical scarring with 
recurrent surgical intervention for adhesions of small bowel and 
umbilicus and tender surgical scar with inflammation or that the 
disabilities cause marked interference with employment beyond 
that envisioned by the schedular ratings already assigned.  
Consequently, the Board concludes that referral of this case for 
consideration of extra-schedular ratings is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Earlier Effective Date 

The Veteran contends that she is entitled to an effective date 
earlier than August 3, 2000, for the assignment of a 30 percent 
rating for herniated surgical scarring with recurrent surgical 
intervention for adhesions of small bowel and umbilicus.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that an 
increase in disability has occurred, if the claim is received 
within a year from that date.  Otherwise, the effective date is 
the later of the date of increase in disability or the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2) (2009); Harper v. Brown, 10 Vet. App. 125 
(1997).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009).    

However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, provided 
also that the claim is received within one year after the 
increase.  In those cases, the Board must determine under the 
evidence of record the earliest date that the increased rating 
was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56705 (1998).   

A May 1999 rating decision granted service connection for the 
Veteran's herniated surgical scarring with recurrent surgical 
intervention for adhesions of small bowel and umbilicus and 
awarded a 20 percent rating, effective February 10, 1980.  A 
September 2003 rating decision increased the Veteran's herniated 
surgical scarring with recurrent surgical intervention for 
adhesions of small bowel and umbilicus disability rating from 20 
percent to 30 percent, effective August 3, 2000, the date that 
the Veteran's disability was objectively shown to have worsened.

In determining whether the Veteran is entitled to an earlier 
effective date for the increased rating of 30 percent, the 
pertinent question is whether there is an earlier date as of 
which entitlement to an increased rating of 30 percent is 
factually ascertainable.  The question then is whether, based 
upon the evidence of record, it is factually ascertainable that 
the Veteran's herniated surgical scarring with recurrent surgical 
intervention for adhesions of small bowel and umbilicus was 30 
percent disabling prior to August 3, 2000, and after her 
effective date of service connection.  Therefore, the Board may 
consider the period from February 10, 1980, to August 3, 2000, to 
determine if a 30 percent rating was warranted prior to the 
August 3, 2000 date of increase.  Any ascertainable increase 
occurring prior to August 2000 would require that the effective 
date be the date the temporary pre-stabilization rating was 
discontinued in February 1980.  38 C.F.R. § 3.400 (o)(2) (2009).  
The pertinent evidence for consideration includes treatment 
records dated from July 1981 to August 2000 and a VA examination 
dated in April 1999.  

Post-service VA medical records dated from July 1981 to August 
2000 show that the Veteran received intermittent treatment for 
her herniated surgical scarring with recurrent surgical 
intervention for adhesions of small bowel and umbilicus.  She 
suffered such symptoms as moderate abdominal cramping about five 
to ten minutes after eating, weight gain despite not eating much, 
occasional dyspepsia, and minimal incisional tenderness.  The 
Veteran denied experiencing any nausea, vomiting, or diarrhea.  

On VA examination in April 1999, the Veteran complained of pain 
at the belt line and reported that her clothing would rub over 
the scar tissue just below the navel.  She stated that area 
frequently became inflamed, up to three or four times a week.  
She also complained of pain above the pelvis area, more on the 
left side.  The Veteran questioned whether she had any hernia 
associated with that area.  She maintained that when she 
strained, she felt a pulling sensation and bulging of both sides.  
Examination of the Veteran's scars revealed that there were 
several nodules that were well-connected to the left side of the 
scar tissue that was located about 6 centimeters distal to the 
umbilicus.  The scar tissue was a bit adherent around that area.  
Regarding the Veteran's lateral scar just above the pubic bone 
about 7 centimeters left of midline, the examiner noted that when 
the scar was palpated using Valsalva's maneuver when the Veteran 
strained, there was slight herniation.  There was also some 
slight herniation with Valsalva's maneuver in the central right 
area of the other scar.  The examiner found that the Veteran had 
some depression of the hysterectomy scar bilaterally with some 
slight herniation with straining associated with the scar.  

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
digestive diseases, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding.  38 C.F.R. 
§§ 4.14, 4.113 (2009). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114 
(2009).  

Diagnostic Code 7331 pertains to tuberculous peritonitis that is 
active or inactive.  38 C.F.R. § 4.114, Diagnostic Code 7331 
(2009).  As the evidence does not show that the Veteran suffered 
from peritonitis prior to August 3, 2000, that code is not 
applicable to the instant case.  

Chronic enteritis is rated as irritable colon syndrome.  
38 C.F.R. § 4.114, Diagnostic Code 7325 (2009).  Diverticulitis 
is rated as irritable colon syndrome, peritoneal adhesions, or 
ulcerative colitis, depending on the predominant disability 
picture.  38 C.F.R. § 4.114, Diagnostic Code 7327 (2009).

The criteria for rating irritable colon syndrome provide a 
maximum 30 percent rating for severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation, and more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2009).  The medical evidence does not show 
that the Veteran experienced any diarrhea or constipation after 
February 10, 1980, and prior to August 3, 2000.  Additionally, 
the Veteran suffered from only intermittent abdominal cramping 
and incisional tenderness.  The evidence did not show constant 
abdominal distress.  

The criteria for rating adhesions of the peritoneum provide a 30 
percent rating for moderately severe adhesions of peritoneum, 
partial obstruction manifested by delayed motility of barium meal 
and less frequent and less prolonged episodes of pain.  A maximum 
50 percent rating is assigned for severe adhesions of peritoneum, 
definite partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2009).  Ratings for adhesions will be 
considered when there is history of operative or other traumatic 
or infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial obstruction, 
reflex disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2009).  The Board finds that the evidence 
does not show that the Veteran's adhesions of the peritoneum were 
moderately severe.  While the Veteran experienced periodic 
episodes of abdominal cramping and pain, the evidence did not 
show partial obstruction manifested by delayed motility of barium 
meal as required by the criteria for a 30 percent rating.  The 
criteria under Diagnostic Code 7301 are conjunctive, not 
disjunctive; thus all criteria must be met.  Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of conjunctive and in provision 
meant that all conditions listed must be met).  

The criteria for rating ulcerative colitis provide a 30 percent 
rating for moderately severe ulcerative colitis with frequent 
exacerbations.  A 60 percent rating is assigned for severe 
ulcerative colitis with numerous attacks a year and malnutrition, 
the health only fair during remissions.  A 100 percent rating is 
assigned for pronounced ulcerative colitis, pronounced, resulting 
in marked malnutrition, anemia, and general debility, or with 
some serious complication as liver abscess.  38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2009).  The criteria for rating 
hypertrophic gastritis provide a 30 percent rating for chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  A maximum 60 percent rating is warranted for chronic 
gastritis identified by a gastroscope with severe hemorrhages or 
large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic 
Code 7307 (2009).  The evidence does not show that the Veteran 
had moderately severe ulcerative colitis with frequent 
exacerbations after February 10, 1980, and prior to August 3, 
2000, nor did she have chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms during that time period.  
She suffered only moderate abdominal cramping after eating and 
occasional dyspepsia and experienced no nausea or vomiting.  Her 
abdominal pain was intermittent.  There was no evidence of 
frequent exacerbations of the Veteran's herniated surgical 
scarring with recurrent surgical intervention for adhesions of 
small bowel and umbilicus.  Similarly, there was no evidence that 
the Veteran's disability was productive of multiple small eroded 
or ulcerated areas.

The criteria for rating hiatal hernias provide a 30 percent 
rating for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2009).  On VA examination in April 1999, the Veteran 
complained of pain at the belt line and above the pelvis area.  
She reported feeling a pulling sensation and bulging of both 
sides when she strained.  However, upon examination, the Veteran 
was found to only have slight herniation with straining 
associated with her hysterectomy scar.  Treatment records show 
that the Veteran experienced only moderate abdominal cramping 
after eating as well as occasional dyspepsia and experienced no 
nausea or vomiting.  The Board finds that the evidence did not 
show that after February 10, 1980, and prior to August 3, 2000, 
the Veteran's hiatal hernia was productive of considerable 
impairment of health.  The Veteran did not suffer from 
persistently recurrent epigastric distress that was accompanied 
by substernal or arm or shoulder pain.  She experienced only 
slight herniation and mild epigastric symptoms.

The Board finds that at no time after February 10, 1980, and 
prior to August 3, 2000, was an increase in disability 
commensurate with a 30 percent rating factually ascertainable.  
The evidence did not show severe irritable colon syndrome, 
moderately severe adhesions of peritoneum, moderately severe 
ulcerative colitis with frequent exacerbations, chronic gastritis 
with multiple small eroded or ulcerated areas and symptoms, or 
hiatal hernias with persistently recurrent epigastric distress 
accompanied by substernal or arm or shoulder pain that were 
productive of considerable impairment of health.  While the 
criteria for rating multiple digestive disorders provide for 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation, the Board finds no 
such elevation was warranted.  38 C.F.R. § 4.114 (2009).  The 
Veteran's disability picture was adequately compensated by the 20 
percent rating assigned.  The Board finds that the evidence does 
not show severity that would warrant elevation to the next higher 
rating.  As the preponderance of the evidence was against finding 
of the symptomatology required for the assignment of a disability 
rating of 30 percent, the treatment records and VA examination 
dated from July 1981 to August 2000 do not constitute evidence 
demonstrating that a 30 percent rating was warranted prior to 
August 3, 2000.  Accordingly, the Board finds that the evidence 
does not establish that the Veteran would be entitled to a 30 
percent rating prior to August 3, 2000.   

As the evidence does not show that the Veteran's herniated 
surgical scarring with recurrent surgical intervention for 
adhesions of small bowel and umbilicus met the criteria for a 30 
percent rating prior to August 3, 2000, an earlier effective date 
for the 30 percent evaluation is not warranted because a 
factually ascertainable increase in disability to the 30-percent 
level was not shown prior to August 3, 2000.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   




Higher Combined Rating 

The Veteran contends that she should have received a combined 100 
percent rating for her service-connected disabilities prior to 
August 3, 2000, and since February 27, 2002.  

Combined disability ratings, however, are not calculated by 
simply adding the percentage ratings of a Veteran's service-
connected disability ratings.  Rather, they are calculated 
through the application of a combined ratings table, which 
considers the individual's efficiency based on his or her 
individual disabilities.  38 C.F.R. § 4.25 (2009).  The Veteran's 
service-connected disabilities are arranged in order of severity, 
and ratings are combined using the prescribed figures in the 
Combined Ratings Table.  38 C.F.R. § 4.25 (2009).  

Prior to a September 2003 rating decision, the Veteran was 
service-connected for post-operative hysterectomy and bilateral 
oophorectomies, rated 50 percent, effective February 10, 1980; 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus, rated 20 percent, 
effective February 10, 1980; tender surgical scar with 
inflammation, rated 10 percent, effective February 10, 1980; and 
right pelvic cystic mass in the right adnexa, rated 0 percent, 
effective May 1, 1981.  Applying the Combined Ratings Table, the 
Veteran's 50 percent rating (post-operative hysterectomy and 
bilateral oophorectomies) combined with a 20 percent rating 
(herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus) combined with a 10 
percent rating (tender surgical scar with inflammation) combined 
with a 0 percent rating (right pelvic cystic mass in the right 
adnexa) yields a total combined rating of 60 percent, effective 
May 1, 1981.  38 C.F.R. § 4.25 (2009).    

A September 2003 rating decision increased the rating for 
herniated surgical scarring with recurrent surgical intervention 
for adhesions of small bowel and umbilicus from 20 percent to 30 
percent, effective August 3, 2000.  

An August 2008 rating decision granted service connection and 
assigned a 50 percent rating for mood disorder with depressed 
features, effective February 27, 2002; a 30 percent rating for 
surgically induced menopause with vaginal dryness, atrophic 
vaginitis, and myofascial pain syndrome, effective February 17, 
2002; and a 20 percent for urinary incontinence, effective 
February 27, 2002.    

Applying the Combined Ratings Table, the Veteran's 50 percent 
rating (post-operative hysterectomy and bilateral oophorectomies) 
combined with a 30 percent rating (herniated surgical scarring 
with recurrent surgical intervention for adhesions of small bowel 
and umbilicus) combined with a 10 percent rating (tender surgical 
scar with inflammation) combined with a 0 percent rating (right 
pelvic cystic mass in the right adnexa) yields a total combined 
rating of 70 percent, effective August 3, 2000.  38 C.F.R. § 4.25 
(2009).    

Applying the Combined Ratings Table, the Veteran's 50 percent 
rating (post-operative hysterectomy and bilateral oophorectomies) 
combined with another 50 percent rating (mood disorder with 
depressed features) combined with a 30 percent rating (herniated 
surgical scarring with recurrent surgical intervention for 
adhesions of small bowel and umbilicus) combined with another 30 
percent rating (surgically induced menopause with vaginal 
dryness, atrophic vaginitis, and myofascial pain syndrome) 
combined with a 20 percent rating (urinary incontinence) combined 
with a 10 percent rating (tender surgical scar with inflammation) 
combined with a 0 percent rating (right pelvic cystic mass in the 
right adnexa) yields a total combined rating of 90 percent, 
effective February 27, 2002.  38 C.F.R. § 4.25 (2009).    

The evidence clearly shows that the Veteran was entitled to a 70 
percent combined rating for her service-connected disabilities, 
effective August 3, 2000, and a 90 percent combined rating for 
her service-connected disabilities, effective February 27, 2002, 
because those are the combined ratings dictated by the 
application of the combined rating table when applied to the 
assigned ratings.  38 C.F.R. § 4.25 (2009).  Where the law and 
not the evidence is dispositive of the issues before the Board, 
the claims are denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The preponderance of the evidence is against 
the Veteran's claims for higher combined ratings, and those 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and July 2008; a 
rating decision in September 2003; and a statement of the case in 
January 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication in 
the August 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to these claims, 
and although VA has determined that additional medical 
examinations would be necessary for the fair adjudication of some 
of the claims, the Veteran and her spouse have explicitly stated 
that they do not want the claims to be further remanded.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


















	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for cystitis, to include as secondary to 
service-connected herniated surgical scarring with recurrent 
surgical intervention for adhesions of small bowel and umbilicus, 
is denied.  

Service connection for inflammatory bowel disease, to include as 
secondary to service-connected herniated surgical scarring with 
recurrent surgical intervention for adhesions of small bowel and 
umbilicus, is denied.  

A rating in excess of 30 percent for herniated surgical scarring 
with recurrent surgical intervention for adhesions of small bowel 
and umbilicus is denied.  

A rating in excess of 10 percent for a tender surgical scar with 
inflammation is denied.  

An effective date earlier than August 3, 2000, for the assignment 
of a 30 percent rating for herniated surgical scarring with 
recurrent surgical intervention for adhesions of small bowel and 
umbilicus is denied.  

A combined rating higher than 70 percent prior to August 3, 2000, 
and higher than 90 percent since February 27, 2002, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


